DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, “Multi-property enhancement of aligned carbon nanotube thin films from floating catalyst method,” Materials and Design 108 (2016) pp. 754–760 in view of Yang (US 2016/0216818 A1).
Liu teaches the synthesis of an aligned carbon nanotube film (i.e., sheet) that is treated with acid to increase the electrical conductivity of the film to more than 5,000 S/cm.  Liu abstract, Table 1.  The nanotubes in the film have multiple walls and be functionalized.  Id. at 756–757.  The nanotube film conductivity increases due to the 2.  Id. at 758.  Additionally, the films may be mechanically compressed to also increase its electrical conductivity.  Id. 
Liu fails to teach the inclusion of a capping layer disposed on at least one surface of the carbon nanotube film.
Yang teaches a touch element comprising a substrate and a conductive, doped carbon nanotube material layer.  Yang abstract.  The nanotubes may be doped via oxidants, such as nitric acid or thionyl chloride.  Id. ¶ 7.  The touch element may further comprise a protection layer made from poly 3,4-ethylenedioxythiophene and polystyrene sulfonate (PEDOT:PSS).  Id. ¶ 9.  The conductivity of the carbon nanotube material may range from 12,000 to about 90,000 S/cm.  Id. ¶ 28.
It would have been obvious to one of ordinary skill in the art to have added the PEDOT:PSS protection layer to one surface of the aligned carbon nanotube film of Liu, while adding a substrate to the other surface of the film, motivated by the desire to create a touch layer with good bending, scratch, and knocking resistances for use in a flexible display product.  See Yang ¶ 22.
The applied prior art fails to teach the weight percent of dopant present in the carbon nanotube layer.  Liu does demonstrate however, that increasing exposure to the oxidizing dopant results in the increased electrical conductivity nanotube film as a function of increasing levels of dopant.  See Liu at 757–759, Fig. 1.  Accordingly, the relative amount of dopant in the carbon nanotube film of Liu is a result-effective variable affecting the electrical conductivity of the film, wherein the amount of dopant added to the film is controlled by duration of exposure to the oxidizing dopant.  Id. Consequently, absent a clear and convincing showing of unexpected results demonstrating the criticality  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).   
With regard to claim 11, it would have been obvious to have modified the carbon nanotube film such that the electrical conductivity of the film ranges from 12,000 to 20,000 S/cm as taught in Yang motivated by the desire to make the film of Liu more conductive.  


Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786